ORFINGER, Judge.
The partial summary judgment appealed from in this action for breach of contract did not determine the issue of liability in favor of the moving party, but only determined the amount of the debt, leaving open for later determination the issue of liability for the debt.1 Thus, this non-final order is not appealable.2
In dismissing this appeal, we do not pass on the correctness of the trial court’s conclusion in the partial summary judgment or determine if there is an issue of fact as to the amount of the debt, because these matters can be appropriately reviewed on appeal from a final judgment.
Appeal DISMISSED.
DAUKSCH, C. J., and COWART, J., concur.

. The order granting the partial summary judgment also gave appellant leave to amend its answer and affirmative defenses, which is further evidence that the issue of liability was not decided.


. Fla.R.App.P. 9.130(a)(3).